                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                         Case No. 3:19-CR-00707-JLS

                                        Plaintiff,
                       vs.
                                                         ruDGMENT OF DISMISSAL
ANGEL HORACIO DELGADO-PARRA (1),
                                                                         FILED
                                     Defendant.                              NOV .26 2019

                                                                    CLERK US DIST
                                                                 SOUTHERN DISTAi
                                                                 BY
IT APPEARING that the defendant is now entitled to be discharged for the reason tha·•.

      an indictment has been filed in another case against the defendant and the Court has
 ~
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

 ~    of the offense(s) as charged in the Information:
      21 USC 841(a)(l),846 -Conspiracy to Distribute Fentanyl




Dated:   11/26/2019
